Appeal and cross appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered December 9, 2005 in an Election Law proceeding. The order, insofar as appealed and cross-appealed from, adjudged that one of two contested absentee ballots should be counted for petitioner and another absentee ballot was void in its entirety.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.